USCA1 Opinion

	




      [NOT FOR PUBLICATION--NOT TO BE CITED AS PRECEDENT]                 United States Court of Appeals                     For the First CircuitNo. 98-1687                        RONALD L. BORDEN,                      Plaintiff, Appellant,                                v.                  KEVIN G. MURPHY, ETC., ET AL.,                      Defendants, Appellees.           APPEAL FROM THE UNITED STATES DISTRICT COURT                FOR THE DISTRICT OF MASSACHUSETTS            [Hon. Patti B. Saris, U.S. District Judge]                              Before                      Stahl, Circuit Judge,                 Coffin, Senior Circuit Judge,                   and Lipez, Circuit Judge.                                                                     Ronald L. Borden on brief pro se.     March 16, 1999                                                                                                                    Per Curiam.  Having carefully reviewed the judgment    in light of appellant's brief on appeal, and the entire record    below, we affirm the judgment substantially for the reasons    stated in the district court's Memorandum of February 25, 1998,    and the Order of Dismissal of May 6, 1998.              Affirmed.  See Loc. R. 27.1.